Exhibit 10.1 Clean Diesel Technologies, Inc. Executive Long-Term Incentive Plan Purpose The Long-Term Incentive Plan (LTIP) is a program that has been developed to reward select participants for their individual and collective contributions toward achieving strategic measurements tied to driving the long-term performance and value of Clean Diesel Technologies, Inc. (the “Company”), and motivating such executives to remain with the organization. The LTIP is designed to partner with other aspects of executive compensation, such as equity grants, short term incentive plans and salary reviews. Eligibility Participation is limited to key executives whose roles are deemed critical to the long-term success of the organization as determined by the Company’s Board of Directors (the “Board”) or if designated, it’s Compensation Committee. Workings of the Plan The LTIP is a “Block Plan” that occurs over a three-year period. Each eligible participant shall be provided with a specific three-year target incentive based upon their salary, which shall be payable in cash subject to the Company’s achievement of certain “Performance Goals” as set by the Board. Award payments shall occur following each rolling three-year cycle – each cycle is paid out at the end of the three-year period. For example, goals set in calendar year 2012 will pertain to calendar years 2012, 2013 and 2014, and eligible for payment in early calendar year 2015, at the Board’s discretion.
